Granger, J.
A somewhat fall statement of the pleadings has been necessary to an understanding of the question to' be considered. Appellants’ claim is that the judgment for one thousand seven hundred dollars, for the defendant, is neither warranted by the pleadings nor the evidence. The conclusion is one that cannot, in view of the record, be avoided. It is said by appellee that the record entry is not a “judgment,” *648within the usual meaning of the word. It seems to us that it is a judgment The record determines that the plaintiffs shall pay the defendant one thousand seven hundred dollars, with interest, and creates a lien on plaintiffs’ land to secure its payment. Had defendant asked for judgment, we do not see how the court could 2 have more fully granted the relief prayed. The language of the record is: “It is farther ordered, adjudged, and decreed that the said plaintiffs pay to the said defendant * * * seventeen hundred dollars,” making the same a lien, and concluding with the order that “said premises, except the homestead, or so much thereof as may be necessary, be sold to satisfy said judgment, together with costs.” The record shows that an amount should be paid to satisfy a judgment The record is certainly a final ■adjudication of the rights of the parties, and our law provides that “every final adjudication of the rights .of the parties in an action is a judgment” Code, section 2849.
No counterclaim is pleaded, nor is relief of any kind asked. The defendant, after a full statement of the facts by way of relief, asks that plaintiffs’ petition 3 be dismissed. He neither asked for special nor general relief. Nothing in the record indicated to> plaintiffs that they were called upon to oppose a claim for a money judgment, or the establishment of a lien on their premises. In Johnson v. Mantz, (19 Iowa, 710, 27 N. W. Rep. 467, it is said: “Relief cannot be granted by a decree which is not specifically prayed for, or within the contemplation of a general prayer for relief.” The j udgmeut in this case is plainly against the rule of that case, and no authority is shown, or attempted to be shown, to sustain the action of the court. It is true that facts are pleaded in the answer, *649and. there is evidence to establish them, as to improvements made on the promises by the labor and expenditures of the defendant, but they were neither pleaded 4 nor proven with a view to obtain judgment for their value. The defendant pleaded, in avoidance of the claims of plaintiffs, that the instrument of conveyance had not been properly delivered, so as to take effect, and also his failure to pay the taxes as he had agreed; that, after the delivery and payment, the plaintiffs acquiesced therein, and treated the contract as valid, and waived the defects, if any, In the delivery of the deed and the omission to pay the taxes; and that, relying on such waiver, he performed the labor and mad'e the improvements on the land; and he asked, because of these facts, that plaintiffs be “estopped from denying the validity of the deed,” etc. It was for this purpose that the facts were pleaded, and no other. This is plainly manifest from the pleadings and the record. Under such issues, the plaintiffs were only called upon to meet the facts pleaded in a way to avoid the claim of estoppel, which would not, or at least might mot, require particular proofs as to amounts or values, but only enough to establish equities against the plaintiffs. It is quite clear to ns that the judgment is erroneous, and, to the extent that it gives a judgment against the plaintiffs, it must b'e reversed, with all costs against defendant. We are, however, of the opinion that care should be taken to avoid a bar to the rights of defendant to substantiate Ms claim in, this or another proceeding, and the action on this appeal is without prejudice to such a right; and the cause is remanded, with instructions to permit the pleadings to be so amended in this action, if the parties are so advised, that the rights of defendant under the contract can be protected. — Reversed.